COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   §
 GEORGE A. MOLINAR,                             No. 08-14-00299-CV
                                   §
                Appellant,                        Appeal from the
                                   §
 v.                                          County Court at Law No. 3
                                   §
 MOHD RAFAEL,                                 of El Paso County, Texas
                                   §
                Appellee.                      (TC# 2013-CCV02705)
                                   §
                                ORDER

       Pending before the Court is Appellant’s motion to amend and supplement his brief in

order to provide a more finished and complete brief. He asserts that his brief is not in final form.

The Court has reviewed Appellant’s brief and finds that it substantially complies with the rules

applicable to the appellant’s brief. Further, the issues presented are supported with citations to

the record and authority as required by TEX.R.APP.P. 38.1. Appellant’s motion to amend and

supplement his brief is DENIED.

       IT IS SO ORDERED this 18th day of November, 2015.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.